Citation Nr: 1428828	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for residuals of multiple lipoma removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, Appellant's Mother


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 until January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2012, the Veteran offered evidence and testimony in support of his claim before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  VLJs who conduct hearings must participate in making the final determination of the claim on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In a May 2014 letter, the Board notified the Veteran that the VLJ was no longer employed by the Board and that he had the right to another hearing.  See 38 C.F.R. § 20.717 (2013).  He was notified that if he did not respond within 30 days, the Board would assume that another hearing was not desired and would proceed to adjudicate the claim on appeal.  No response was received.  Accordingly, the Board may proceed.  

This claim was last before the Board in September 2013.  At that time, the Board remanded the claim for additional development, specifically for a new VA examination.  As the RO has complied with the remand instructions, development of the case is complete and the Board may proceed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board would also like to point out that the rating action that originally granted service connection for the disability on appeal service connected "residuals of multiple lipoma removal," and not just the scars from the removals that occurred during service.  Thus, the Board finds that the Veteran was service connected for all residuals of the condition resulting in his lipomas, to include additional lipomas/scars that may be developed in the future.  

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for his service-connected disability, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, residuals of lipoma removal have been productive of three or four painful scars, with no additional disabling effects.  


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no higher, for residuals of multiple lipoma removal have been met for the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b) (1) and Dingess was sent to the Veteran in April 2009, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained private and VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded an adequate VA examination October 2013 following the Board's September 2013 remand.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of lipoma removal, which have been rated as noncompensable effective January 24, 2006, are rated under 38 C.F.R. § 4.118, DC 7805, which contemplates the disabling effects not considered in any other code related to scarring.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of the skin over the skin.  Note 2 provides that if one or more scars is both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars, and note 3 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this code, as applicable.  38 C.F.R. § 4.118 DC 7804.  

In a May 2009 VA examination, the Veteran reported no problems with existing scars but noted that he was having new lipomas excised in the near future.  The examiner noted three scars on the dorsal forearms bilaterally, each measuring 0.1 x 1.5 cm to 0.1 x 19mm.  The scars were noted to be linear, non-tender to palpitation, non-disfiguring, and did not result in loss of underlying tissue.  The examiner noted scars on the left-mid back and right-lower back measuring 0.2 x 2 cm and 0.2 x 2.2 cm, respectively.  Neither was tender to palpitation, nor did they result in disfigurement, or loss of motion.  

In a March 2013 VA examination, the examiner noted no scarring of the head, face, or neck.  He noted 3 scars on the dorsal forearms bilaterally, each .1 x 1.5 cm, all linear, a left-mid back scar measuring .2 x 2 cm, and a right-low back scar measuring .2 x 2.2 cm, also both linear.  He also noted a linear scar on the right thigh measuring 2 cm, and a linear scar on the abdomen left flank measuring 12 cm.  

Finally, in an October 2013 VA examination, the Veteran reported painful scarring post lipoma removal in October 24, 2009.  He stated that the scar was especially painful when wearing a belt or when touched.  He had no complaints at the time related to scars from previous procedures.  The examiner noted a scar on the left flank measuring 12 cm x 1.2 cm.  The examiner noted no unstable scars with frequent loss of covering of skin, no scars that were both unstable and painful, and no scars resulting in limitation of function.  The examiner noted three scars on the upper right extremity measuring 1.5 cm, 1.8 cm, and 2/5 cm linearly.  Scars on the left upper extremity measured 2.5 cm and 3 cm linearly, two scars on the right lower extremity measured 1.25 cm each, a deep, non-linear scar on the left flank measuring 12 x 1.5 cm, and two scars on the posterior trunk measuring 2.5 cm and 3 cm.  

In his August 2012 hearing, the Veteran testified that he has a painful scar near his belt line, causing pain whenever he wears a belt or brushes the area, and three additional painful scars as a result of lipoma excision.  He described a pulling feeling when bending over, and noted occasional numbness and tingling on the surface of these scars.  See Hearing Transcript at 32.  

As an initial matter, the Board finds that, based on the Veteran's manifestations, his residuals of lipoma excision are more appropriately rated under Diagnostic Code 7804 for unstable or painful scars.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this regard, the lay and medical evidence of record indicates that his lipoma excision has resulted in four painful scars, most closely resembling a 20 percent rating under Diagnostic Code 7804.  As a lay person, the Veteran is competent to describe symptoms, such as pain, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is considered competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  There is no evidence of record to directly contradict the Veteran's statements that he has four painful scars.  The evidence does not indicate five or more scars that are painful or unstable, therefore a rating of 30 percent under this code is not warranted.  

As there is no scarring of the head, face, or neck, no scarring covering at least 6 square inches, no scarring found to affect movement of any part of the body or found to be unstable, there is no basis for consideration under Diagnostic Codes 7800, 7801, 7802, or 7804, respectively.  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's disability could not be contemplated adequately by the applicable schedular rating criteria discussed above. 

Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to a rating of 20 percent, but no more, for residuals of multiple lipoma removal for the period on appeal is granted, subject to the statutes and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


